Exhibit 10.95
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made as of this 31st day of December,
2012, but made effective as of January 16, 2013, by and between Steel Vault
Security, LLC, a Florida limited liability company, MicroFluidic Systems, a
California corporation, VeriGreen Energy Corporation, a Florida corporation,
Steel Vault Corporation, a Delaware corporation, IFTH NY Sub, Inc., a New York
corporation, and IFTH NJ Sub, Inc., a New Jersey corporation (each of the
foregoing sometimes individually referred to as a “Company” and all of them
sometimes collectively hereinafter referred to as the “Companies”), in favor of
TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
“Secured Party”).


RECITALS


WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
between PositiveID Corporation (“PSID”) and the Secured Party (the “Purchase
Agreement”), PSID has agreed to issue to the Secured Party and the Secured Party
has agreed to purchase from PSID certain senior secured, convertible, redeemable
debentures (the “Debentures”), as more specifically set forth in the Purchase
Agreement; and
 
WHEREAS, in order to induce the Secured Party to purchase the Debentures, each
of the Companies, each being a wholly-owned subsidiary of PSID, has made and
executed a Guaranty Agreement dated of even date herewith (the “Guaranty”) in
favor of TCA; and
 
WHEREAS, in order to induce the Secured Party to purchase the Debentures, and to
secure each Company’s liabilities and obligations under the Guaranty, each
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party, and each Company has agreed to grant to
the Secured Party a continuing, second priority (subject only to the Permitted
Lien) security interest and lien in all of the Assets and property of each
Company to secure the prompt payment, performance and discharge in full of all
of each Company’s Obligations under the Guaranty, the Purchase Agreement and the
other Transaction Documents;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:


1.             Recitals.  The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.


2.             Construction and Definition of Terms.  In this Agreement, unless
the express context otherwise requires: (i) the words “herein,” “hereof” and
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular provision of this Agreement; (ii) references to the words
“Section” or “Subsection” refer to the respective Sections and Subsections of
this Agreement, and references to “Exhibit” or “Schedule” refer to the
respective Exhibits and Schedules attached hereto; (iii) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation;” and (iv) throughout
this Agreement, the word “Company” or “Companies,” howsoever used, shall refer
to each Company, individually, to the extent the context so requires, and all of
the Companies, collectively, to the extent the context so requires, it being the
intent of the parties that each and every covenant, condition, representation
and warranty in this Agreement applicable to the Companies shall apply to each
Company, individually, and to all Companies, collectively, regardless of the
form or tense used for the word “Company” and regardless of whether each terms
and provision of this Agreement refers to “each” Company or “any” Company, or
“all” Companies).  All capitalized terms used in this Agreement that are defined
in the Purchase Agreement or otherwise defined in Articles 8 or 9 of the Code
shall have the meanings assigned to them in the Purchase Agreement or the Code,
respectively and as applicable, unless the context of this Agreement requires
otherwise.  In addition to the capitalized terms defined in the Code and the
Purchase Agreement, unless the context otherwise requires, when used herein, the
following capitalized terms shall have the following meanings (provided that if
a capitalized term used herein is defined in the Purchase Agreement and
separately defined in this Agreement, the meaning of such term as defined in
this Agreement shall control for purposes of this Agreement):
 
 
1

--------------------------------------------------------------------------------

 


(a)           “Agreement” means this Security Agreement and all amendments,
modifications and supplements hereto.


(b)           “Bankruptcy Code” means the United States Bankruptcy Code, as
amended from time to time, or any other similar laws, codes, rules or
regulations relating to bankruptcy, insolvency or the protection of creditors.


(c)           “Business Premises” shall mean the Companies’ offices located at
1690 South Congress Ave., Suite 201, Delray Beach, FL 33445, or the Company’s
offices located at 1252 Quarry Lane, Suite B, Pleasanton, CA 94566.


(d)           “Closing” shall mean the date on which this Agreement is fully
executed by all parties.


(e)           “Code” shall mean the Uniform Commercial Code as in effect from
time to time in the State of Nevada, provided that terms used herein which are
defined in the Code as in effect in the State of Nevada on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute, except as the Secured Party may otherwise agree.


(f)           “Collateral” shall mean any and all property of each of the
Companies, of any kind or description, tangible or intangible, real, personal or
mixed, wheresoever located and whether now existing or hereafter arising or
acquired, including the following: (i) all property of, or for the account of,
each Company now or hereafter coming into the possession, control or custody of,
or in transit to, Secured Party or any agent or bailee for Secured Party or any
parent, affiliate or subsidiary of Secured Party or any participant with Secured
Party in the Obligations (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise), including all cash, earnings, dividends,
interest, or other rights in connection therewith and the products and proceeds
therefrom, including the proceeds of insurance thereon; (ii) the following
additional property of each Company, whether now existing or hereafter arising
or acquired, and wherever now or hereafter located, together with all additions
and accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and each Company’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with each Company’s full right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by each Company has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by,
each Company, or rejected or refused by an Account debtor; (B) As-extracted
Collateral; (C) Chattel Paper (whether tangible or electronic); (D) Commodity
Accounts; (E) Commodity Contracts; (F) Deposit Accounts, including all cash and
other property from time to time deposited therein and the monies and property
in the possession or under the control of the Secured Party or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (O) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of each Company (whether or not
subject to the Code), including, all bank and other accounts and all cash and
all investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of each Company described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by each Company in respect of any of the
items listed within the definition of Collateral), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
each Company or any other Person from time to time acting for each Company, in
each case, to the extent of each Company’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) real estate property owned
by each Company, leasehold interests owned by each Company in real property and
the interest of each Company in fixtures or any other assets or property related
to such real property or leasehold interests; and (X) Proceeds, including all
Cash Proceeds and Noncash Proceeds, and products of any or all of the foregoing,
in each case howsoever each Company’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
 
2

--------------------------------------------------------------------------------

 


(g)           “Event of Default” shall mean any of the events described in
Section 4 hereof.


(h)           “Obligations” shall mean any and all obligations of each Company
and of PSID to Secured Party, whether arising, existing or incurred under this
Agreement, the Guaranty, the Purchase Agreement or any other Transaction
Documents, or any other agreement between any of the Companies or PSID and the
Secured Party, in each case, whether now or hereafter existing or incurred,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later decreased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.


(i)           “Permitted Lien” shall mean that certain lien and security
interest upon certain assets and property of PSID or the Companies in favor of
The Boeing Company.


3.             Security.


(a)           Grant of Security Interest.  As security for the full payment and
performance of all of the Obligations, whether or not any instrument or
agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, each Company hereby assigns, pledges
and grants to Secured Party an unconditional, continuing, second-priority
(subject only to the Permitted Lien) security interest in all of the Collateral.
Secured Party’s security interest shall continually exist until all Obligations
have been indefeasibly satisfied and/or paid in full.
 
 
3

--------------------------------------------------------------------------------

 


(b)           Representations, Warranties, Covenants and Agreement of the
Company.  With respect to all of the Collateral, each Company covenants,
warrants and represents, for the benefit of the Secured Party, as follows:


(i)           The Company has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Company of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company. This
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.


(ii)           The Company represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
or places where Collateral is stored or located, except for the Business
Premises.


(iii)          The Company is the sole owner of the Collateral (except for
exclusive and non-exclusive licenses granted by the Company in the Ordinary
Course of Business), free and clear of any and all Encumbrances, except for the
Permitted Lien.  The Company is fully authorized to grant the security interests
in and to pledge the Collateral to Secured Party.  There is not on file in any
agency, land records or other office of any Governmental Authority, an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that have been filed in favor of the
Secured Party pursuant to this Agreement and other than those filed in
connection with the Permitted Lien) covering or affecting any of the Collateral.
So long as this Agreement shall be in effect, the Company shall not execute and
shall not permit to be on file in any such agency, land records or other office
any such financing statement or other document or instrument (except to the
extent filed or recorded in favor of the Secured Party pursuant to the terms of
this Agreement or those filed in connection with the Permitted Lien).


(iv)          No part of the Collateral has been judged invalid or
unenforceable. No Claim, Proceeding or other notice or other similar item has
been received by the Company that any Collateral or the Company’s use of any
Collateral violates the rights of any Person. There has been no adverse decision
or claim to the Company’s ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to the Company’s right to keep and maintain
such Collateral in full force and effect, and there is no Claim or Proceeding of
any nature involving said rights pending or, to the best knowledge of the
Company, threatened, before any Governmental Authority.


(v)           The Company shall at all times maintain its books of account and
records relating to the Collateral and maintain the Collateral at the Business
Premises, and the Company shall not relocate such books of account and records
or Collateral, except and unless: (A) Secured Party first approves of such
relocation, which approval may be withheld in Secured Party’s sole and absolute
discretion; (B) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to create in favor of the Secured Party valid, perfected and continuing liens in
the Collateral or (C) Collateral is moved or relocated in the Ordinary Course of
Business for each Company, provided, however, that any permanent relocation of
any of the Collateral shall require Secured Party’s prior written approval in
accordance with Subsection 3(b)(v)(A) above.
 
 
4

--------------------------------------------------------------------------------

 


(vi)          Upon making the filings described in the immediately following
sentence, this Agreement creates, in favor of the Secured Party, a valid,
perfected, second-priority (subject only to the Permitted Lien) security
interest in the Collateral. Except for the filing of financing statements on
Form UCC-1 under the Code with the various jurisdictions of organization for
each Company, no authorization or approval of, or filing with, or notice to any
Governmental Authority is required either: (A) for the grant by the Company of,
or the effectiveness of, the security interest granted hereby or for the
execution, delivery and performance of this Agreement by the Company; or (B) for
the perfection of or exercise by the Secured Party of its rights and remedies
hereunder.


(vii)         Simultaneous with the execution of this Agreement, the Company
hereby authorizes the Secured Party to file one or more UCC financing
statements, and any continuations, amendments, or assignments thereof, with
respect to the security interests on the Collateral granted hereby, with the
various jurisdiction of organization for each Company and in such other
jurisdictions as may be requested or desired by the Secured Party.


(viii)        The execution, delivery and performance of this Agreement, and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the Certificate of Incorporation, Bylaws or any
other organizational or governing documents of the Company; (B) constitute a
material violation of, or a material default or material breach under (either
immediately, upon notice, upon lapse of time, or both), or materially conflicts
with, or gives to any other Person any rights of termination, amendment,
acceleration or cancellation of, any provision of any Contract or agreement to
which Company is a party or by which any of the Collateral may be bound; (C)
constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, any Judgment of
any Governmental Authority; (D) constitute a violation of, or conflict with, any
Law; or (E) result in the loss or adverse modification of, or the imposition of
any fine, penalty or other Encumbrance with respect to, any Permit granted or
issued to, or otherwise held by or for the use of, the Company or any of the
Collateral. No Consent (including from stockholders or creditors of the Company)
is required for the Company to enter into and perform its obligations hereunder.


(ix)           The Company shall at all times maintain the liens and security
interests provided for hereunder as valid and perfected second-priority (subject
only to the Permitted Lien) liens and security interests in the Collateral in
favor of the Secured Party until this Agreement and the security interests
hereunder shall terminate pursuant to Section 8(o) below. The Company shall at
all times safeguard and protect all Collateral, at its own expense, for the
account of the Secured Party. At the request of the Secured Party, the Company
will sign and deliver to the Secured Party at any time, or from time to time,
one or more financing statements pursuant to the Code (or any other applicable
statute) in form reasonably satisfactory to the Secured Party and will pay the
cost of filing the same in all public offices wherever filing is, or is deemed
by the Secured Party to be, necessary or desirable to effect the rights and
obligations provided for herein. Without limiting the generality of the
foregoing, the Company shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the security interests granted hereunder, and the
Company shall obtain and furnish to the Secured Party from time to time, upon
demand, such releases and/or subordinations of claims and liens which may be
required to maintain the priority of the security interests hereunder.


(x)            The Company will not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral without the prior
written consent of the Secured Party, which consent may be withheld in the
Secured Party’s sole and absolute discretion, except for transfers, sales or
licenses made in the Ordinary Course of Business.
 
 
5

--------------------------------------------------------------------------------

 


(xi)           The Company shall keep, maintain and preserve all of the
Collateral in good condition, repair and order and the Company will use, operate
and maintain the Collateral in material compliance with all Laws, and in
material compliance with all applicable insurance requirements and regulations.


(xii)          The Company shall, within five (5) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
substantial or material change in the Collateral, and of the occurrence of any
event which would have a Material Adverse Effect on the value of the Collateral
or on the Secured Party’s security interest therein.


(xiii)         The Company shall promptly execute and deliver to the Secured
Party such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time request and may
in its sole discretion deem necessary to perfect, protect or enforce its
security interest in the Collateral, including, placing legends on Collateral or
on books and records pertaining to Collateral stating that Secured Party has a
security interest therein.


(xiv)        The Company will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.


(xv)         The Company shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any material Claim, Proceeding or any other
litigation, attachment, garnishment, execution or other legal process levied
against any Collateral or of any Claim, Proceeding or any other litigation,
attachment, garnishment, execution or other legal process which Company knows or
has reason to believe is pending or threatened against it or the Collateral, and
of any other information received by the Company that may materially affect the
value of the Collateral, the security interests granted hereunder or the rights
and remedies of the Secured Party hereunder.


(xvi)        All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.


(xvii)       Company will promptly pay when due all taxes and all
transportation, storage, warehousing and all other charges and fees affecting or
arising out of or relating to the Collateral and shall defend the Collateral, at
Company’s expense, against all claims of any Persons claiming any interest in
the Collateral adverse to Company or Secured Party, except that any of the
Companies may contest the payment of Taxes in good faith by appropriate
proceedings, so long as adequate reserves in connection therewith in accordance
with GAAP are being maintained.


(xviii)      During normal business hours and subject to prior reasonable notice
from Secured Party to the Company (which notice may be e-mail or telephonic
notice), Secured Party and its agents and designees may enter the Business
Premises and any other premises of the Company and inspect the Collateral and
all books and records of the Company (in whatever form), and the Company shall
pay the reasonable costs of such inspections; provided, however, that without in
any manner limiting the number of site visits or inspections that Secured Party
may undertake, the Company’s obligation to reimburse Secured Party for the cost
and expense of such visits or inspections shall be limited to four (4) visits or
inspections per year at $1,000.00 per visit or inspection (provided, however,
that once a default or Event of Default exists or is continuing under any of the
Transaction Documents, the foregoing limitation shall not apply and the Company
shall be responsible for all reasonable costs of all inspections conducted by
the Secured Party, without limitation).
 
 
6

--------------------------------------------------------------------------------

 


(xix)         The Company shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such loss deductible
amounts and with such companies as may be reasonably satisfactory to the Secured
Party, and each such policy shall contain a clause or endorsement satisfactory
to Secured Party naming Secured Party as loss payee and a clause or endorsement
satisfactory to Secured Party that such policy may not be canceled or altered
and Secured Party may not be removed as loss payee without at least thirty (30)
days prior written notice to Secured Party.  In all events, the amounts of such
insurance coverages shall conform to prudent business practices and shall be in
such minimum amounts that Company will not be deemed a co-insurer under
applicable insurance laws, policies or practices. The Company hereby assigns to
Secured Party and grants to Secured Party a security interest in any and all
proceeds of such policies and authorizes and empowers Secured Party to adjust or
compromise any loss under such policies and to collect and receive all such
proceeds.  The Company hereby authorizes and directs each insurance company to
pay all such proceeds directly and solely to Secured Party and not to the
Company and Secured Party jointly.  The Company authorizes and empowers Secured
Party to execute and endorse in Company’s name all proofs of loss, drafts,
checks and any other documents or instruments necessary to accomplish such
collection, and any persons making payments to Secured Party under the terms of
this subsection are hereby relieved absolutely from any obligation or
responsibility to see to the application of any sums so paid.  After deduction
from any such proceeds of all costs and expenses (including attorney’s fees)
incurred by Secured Party in the collection and handling of such proceeds, the
net proceeds shall be applied as follows: if no Event of Default shall have
occurred and be continuing, such net proceeds may be applied, at Company’s
option, either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion.  In the event that Company may and does elect
to replace or restore any of the Collateral as aforesaid, then such net proceeds
shall be deposited in a segregated account opened in the name and for the
benefit of Secured Party, and such net proceeds shall be disbursed therefrom by
Secured Party in such manner and at such times as Secured Party deems
appropriate to complete and insure such replacement or restoration; provided,
however, that if an Event of Default shall occur at any time before or after
replacement or restoration has commenced, then thereupon Secured Party shall
have the option to apply all remaining net proceeds either toward replacing or
restoring the Collateral, in a manner and on terms satisfactory to Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as Secured Party shall determine in Secured Party’s sole
discretion.  If an Event of Default shall have occurred prior to such deposit of
the net proceeds, then Secured Party may, in its sole discretion, apply such net
proceeds either toward replacing or restoring the Collateral, in a manner and on
terms satisfactory to Secured Party, or as a credit against such of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
Secured Party’s sole discretion.


(xx)          The Company shall cooperate with Secured Party to obtain and keep
in effect one or more control agreements in Deposit Accounts, Electronic Chattel
Paper, Investment Property and Letter-of-Credit Rights Collateral.  In addition,
the Company, at the Company’s expense, shall promptly: (A) execute all notices
of security interest for each relevant type of Software and other General
Intangibles in forms suitable for filing with any United States or foreign
office handling the registration or filing of patents, trademarks, copyrights
and other intellectual property and any successor office or agency thereto; and
(B) take all commercially reasonable steps in any Proceeding before any such
office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.
 
 
7

--------------------------------------------------------------------------------

 


(xxi)         Company shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party.


(xxii)        With respect to the Permitted Lien, the Companies hereby
represent, warrant, covenant and agree as follows: (i) all indebtedness
underlying the Permitted Lien is in good standing and there is no material
default or material breach of any nature or kind thereunder by PSID, any of the
Companies, or any other Person, and there is no event that has occurred that,
with the passage of time, the giving of notice, or both, would constitute a
material breach or material default under any of such indebtedness or any
documents evidencing same; (ii) each of the Companies shall comply in all
material respects with all terms and conditions of all indebtedness underlying
the Permitted Lien, including, without limitation, making all payments required
thereunder in a timely basis; (iii) each of the Companies shall immediately
deliver to Lender any notices (of default or otherwise) received by the Company
in connection with the Permitted Lien or the indebtedness underlying same; and
(iv) the Companies shall not increase, extend, or add additional property or
Assets to, the Permitted Lien or the indebtedness underlying same.


(c)           Collateral Collections.  After an Event of Default shall have
occurred, Secured Party shall have the right at any and all times to enforce the
Company’s rights against all Persons obligated on any of the Collateral,
including the right to: (i) notify and/or require the Company to notify any or
all Persons obligated on any of the Collateral to make payments directly to
Secured Party or in care of a post office lock box under the sole control of
Secured Party established at Company’s expense, and to take any or all action
with respect to Collateral as Secured Party shall determine in its sole
discretion, including, the right to demand, collect, sue for and receive any
money or property at any time due, payable or receivable on account thereof,
compromise and settle with any Person liable thereon, and extend the time of
payment or otherwise change the terms thereof, without incurring any liability
or responsibility to the Company whatsoever; and/or (ii) require the Company to
segregate and hold in trust for Secured Party and, on the day of Company’s
receipt thereof, transmit to Secured Party in the exact form received by the
Company (except for such assignments and endorsements as may be required by
Secured Party), all cash, checks, drafts, money orders and other items of
payment constituting any portion of the Collateral or proceeds of the
Collateral. Secured Party’s collection and enforcement of Collateral against
Persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.


(d)           Care of Collateral.  Company shall have all risk of loss of the
Collateral.  Secured Party shall have no liability or duty, either before or
after the occurrence of an Event of Default, on account of loss of or damage to,
to collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral.  If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party’s
possession, Secured Party shall take reasonable steps to forward such notices to
the Company. The Company is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party’s sole responsibility is to take
such action as is reasonably requested by Company in writing, however, Secured
Party is not responsible to take any action that, in Secured Party’s sole
judgment, would affect the value of the Collateral as security for the
Obligations adversely.  While Secured Party is not required to take certain
actions, if action is needed, in Secured Party’s sole discretion, to preserve
and maintain the Collateral, Company authorizes Secured Party to take such
actions, but Secured Party is not obligated to do so.
 
 
8

--------------------------------------------------------------------------------

 


4.             Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:


(a)           Failure to Pay.  The failure of any Company to pay any sum due
under or as part of the Obligations within five (5) days of when any such
Obligation shall be due and payable (whether by acceleration, declaration,
extension or otherwise).


(b)           Covenants and Agreements.  The failure of any Company to perform,
observe or comply with any and all of the covenants, promises and agreements of
such Company in this Agreement, the Guaranty, the Purchase Agreement or any
other Transaction Documents, which such failure is not cured by the Company
within ten (10) days after receipt of written notice thereof from Secured Party,
except that there shall be no notice or cure period with respect to any failure
to pay any sums due under or as part of the Obligations.


(c)           Information, Representations and Warranties.  If any
representation or warranty made herein, in the Guaranty Agreement, in the
Purchase Agreement or any other Transaction Documents, or if any information
contained in any financial statement, application, schedule, report or any other
document given by any Company in connection with the Obligations, with the
Collateral, or with any Transaction Document, is not in all material respects
true, accurate and complete, or if any Company omitted to state any material
fact or any fact necessary to make such information not misleading.


(d)           Default on Other Obligations.  The occurrence of any material
default under any other borrowing, Obligation or Contract of the Company,
including, without limitation, in connection with the Permitted Lien or the
indebtedness underlying same, if the result of such default would: (i) permit
any Person which is a party to any such borrowing, Obligation or Contract, to
accelerate the maturity thereof, or to cancel or terminate any such borrowing,
Obligation or Contract; (ii) cause or be reasonably expected to cause a Material
Adverse Effect; or (iii) materially and adversely affect, as determined by
Secured Party in good faith, but in its sole discretion, any of the Collateral,
the value thereof, Secured Party’s rights and remedies to realize upon such
Collateral as set forth herein, or the Secured Party’s ability to comply with
the Transaction Documents.


(e)           Intentionally Left Blank.


(f)            Involuntary Bankruptcy.  There shall be filed against any Company
an involuntary petition or other pleading seeking the entry of a decree or order
for relief under the Bankruptcy Code or any similar foreign, federal or state
insolvency or similar laws ordering: (i) the liquidation of such Company; or
(ii) a reorganization of such Company or the business and affairs of such
Company; or (iii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, or similar official for such Company of the property of such
Company, and the failure to have such petition or other pleading denied or
dismissed within sixty (60) calendar days from the date of filing.


(g)           Voluntary Bankruptcy.  The commencement by any Company of a
voluntary case under the Bankruptcy Code or any foreign, federal or state
insolvency or similar laws or the consent by any Company to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian, or
similar official for any Company of any of the property of the Company or the
making by any Company of an assignment for the benefit of creditors, or the
failure by any Company generally to pay its debts as the debts become due.
 
 
9

--------------------------------------------------------------------------------

 


(h)           Judgments, Awards.  The entry of any final and non-appealable
Judgment or other determination or adjudication against any Company and a
determination by Secured Party, in good faith but in its sole discretion, that
any such Judgment or other determination or adjudication could have a Material
Adverse Effect, or could otherwise adversely affect the prospect for Secured
Party to fully and punctually realize the full benefits conferred on Secured
Party by this Agreement and the other Transaction Documents, or the prospect of
repayment of all the Obligations.


(i)            Injunction.  The injunction or restraint of any Company in any
manner from conducting its business in whole or in part and a determination by
Secured Party, in good faith but in its sole discretion, that the same could
have a Material Adverse Effect, or could otherwise adversely affect the prospect
for Secured Party to fully and punctually realize the full benefits conferred on
Secured Party by this Agreement and the other Transaction Documents, or the
prospect of repayment of all the Obligations.


(j)            Attachment by Other Parties.  Any Assets of any Company shall be
attached, levied upon, seized or repossessed, or come into the possession of a
trustee, receiver or other custodian and a determination by Secured Party, in
good faith but in its sole discretion, that the same could have a Material
Adverse Effect, or could otherwise adversely affect the prospect for Secured
Party to fully and punctually realize the full benefits conferred on Secured
Party by this Agreement and the other Transaction Documents, or the prospect of
repayment of all the Obligations.


(k)           Default by PSID.  Any default or Event of Default by PSID under
the Purchase Agreement or any other Transaction Documents.


5.             Rights and Remedies.


(a)           Rights and Remedies of Secured Party.  Upon and after the
occurrence of an Event of Default, Secured Party may, without notice or demand,
exercise in any jurisdiction in which enforcement hereof is sought, the
following rights and remedies, in addition to the rights and remedies available
to Secured Party under the Guaranty, the Purchase Agreement and any other
Transaction Documents, the rights and remedies of a secured party under the
Code, and all other rights and remedies available to Secured Party under
applicable law or in equity, all such rights and remedies being cumulative and
enforceable alternatively, successively or concurrently:


(i)            Take absolute control of the Collateral, including transferring
into the Secured Party’s name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof;


(ii)           Require the Company to, and the Company hereby agrees that it
will at its expense and upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place or places to be designated by the
Secured Party that is convenient to Secured Party, and the Secured Party may
enter into and occupy the Business Premises or any other premises owned or
leased by the Company where the Collateral or any part thereof is located or
assembled in order to effectuate the Secured Party’s rights and remedies
hereunder or under law, including removing such Collateral therefrom, without
any obligation or liability to the Company in respect of such occupation, the
Company HEREBY WAIVING ANY AND ALL RIGHTS TO PRIOR NOTICE AND TO JUDICIAL
HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL AND THE COMPANY HEREBY
GRANTING TO SECURED PARTY AND ITS AGENTS AND REPRESENTATIVES FULL AUTHORITY TO
ENTER SUCH PREMISES;
 
 
10

--------------------------------------------------------------------------------

 


(iii)          Without notice, except as specified below, and without any
obligation to prepare or process the Collateral for sale: (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Secured Party may deem commercially reasonable; and/or (B) lease, license or
dispose of the Collateral or any part thereof upon such terms as the Secured
Party may deem commercially reasonable. The Company agrees that, to the extent
notice of sale or any other disposition of the Collateral shall be required by
law, at least ten (10) days’ notice to the Company of the time and place of any
public sale or the time after which any private sale or other disposition of the
Collateral is to be made shall constitute reasonable notification. The Secured
Party shall not be obligated to make any sale or other disposition of any
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Company hereby waives any
claims and actions against the Secured Party arising by reason of the fact that
the price at which any of the Collateral may have been sold at a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Obligations, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree, and waives all rights that the Company may have to require that all
or any part of such Collateral be marshaled upon any sale (public or private)
thereof.  The Company hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and
(Y) above shall not adversely affect the commercial reasonableness of any such
sale of Collateral. In addition to the foregoing: (1) upon written notice to the
Company from the Secured Party after and during the continuance of an Event of
Default, the Company shall cease any use of any intellectual property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Secured Party may, at any time and from time to time after and
during the continuance of an Event of Default, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Company’s intellectual property, throughout the universe for such term or terms,
on such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (3) the Secured Party may, at any time, pursuant to
the authority granted under this Agreement (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Company, one or more instruments of assignment of any
intellectual property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.


(iv)          Operate, manage and control the Collateral (including use of the
Collateral and any other property or assets of Company in order to continue or
complete performance of Company’s obligations under any contracts of Company),
or permit the Collateral or any portion thereof to remain idle or store the
same, and collect all rents and revenues therefrom.


(v)           Enforce the Company’s rights against any Persons obligated upon
any of the Collateral.
 
 
11

--------------------------------------------------------------------------------

 


(vi)          The Company hereby acknowledges that if the Secured Party complies
with any applicable foreign, state, provincial or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.


(vii)         The Secured Party shall not be required to marshal any present or
future collateral security (including, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Secured Party’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
the Company lawfully may, the Company hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Company hereby irrevocably waives the benefits
of all such laws.


(b)           Power of Attorney.  Effective upon the occurrence of an Event of
Default, Company hereby designates and appoints Secured Party and its designees
as attorney-in-fact of and for the Company, irrevocably and with full power of
substitution, with authority to endorse the Company’s name on any notes,
acceptances, checks, drafts, money orders, instruments or other evidences of
payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Guaranty, the Purchase Agreement or any other Transaction
Documents.  All acts of said attorney or designee are hereby ratified and
approved by the Company and said attorney or designee shall not be liable for
any acts of commission or omission, nor for any error of judgment or mistake of
fact or law.  This power of attorney is coupled with an interest and is
irrevocable so long as any of the Obligations remain unpaid or unperformed or
there exists any commitment by Secured Party which could give rise to any
Obligations.


(c)           Costs and Expenses.  The Company agrees to pay to the Secured
Party, upon demand, the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Secured
Party and of any experts and agents, which the Secured Party may incur in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement; (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral;
(iii) the exercise or enforcement of any of the rights of the Secured Party
hereunder; or (iv) the failure by the Company to perform or observe any of the
provisions hereof.  Included in the foregoing shall be the amount of all
expenses paid or incurred by Secured Party in consulting with counsel concerning
any of its rights hereunder, under the Guaranty, under the Purchase Agreement or
under applicable law, as well as such portion of Secured Party’s overhead as
Secured Party shall allocate to collection and enforcement of the Obligations in
Secured Party’s sole but reasonable discretion.  All such costs and expenses
shall bear interest from the date of outlay until paid, at the highest rate set
forth in the Debenture, or if none is so stated, the highest rate allowed by
law.  The provisions of this Subsection shall survive the termination of this
Agreement and Secured Party’s security interest hereunder and the payment of all
Obligations.
 
 
12

--------------------------------------------------------------------------------

 


6.             Security Interest Absolute. All rights of the Secured Party and
all Obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (i) any lack of validity or enforceability of this Agreement,
the Guaranty, the Purchase Agreement, and any other Transaction Documents or any
agreement entered into in connection with the foregoing, or any portion hereof
or thereof; (ii) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the terms and
provisions of the Guaranty, the Purchase Agreement, any other Transaction
Documents, or any other agreement entered into in connection with the foregoing;
(iii)  any exchange, release or non-perfection of any of the Collateral, or any
release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (iv) any action by the Secured Party to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (v) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the security interests granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Party shall continue even if the Obligations are barred for any reason,
including, the running of the statute of limitations or bankruptcy. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the Bankruptcy Code or any other similar insolvency or bankruptcy laws of any
jurisdiction, or shall be deemed to be otherwise due to any party other than the
Secured Party, then, in any such event, the Company’s obligations hereunder
shall survive cancellation of this Agreement, and shall not be discharged or
satisfied by any prior payment thereof and/or cancellation of this Agreement,
but shall remain a valid and binding obligation enforceable in accordance with
the terms and provisions hereof.  The Company waives all right to require the
Secured Party to proceed against any other Person or to apply any Collateral
which the Secured Party may hold at any time, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.


7.             Indemnity.  The Company agrees to defend, protect, indemnify and
hold the Secured Party forever harmless from and against any and all Claims of
any nature or kind (including reasonable legal fees, costs, expenses, and
disbursements of counsel) to the extent that they arise out of, or otherwise
result from, this Agreement (including, enforcement of this Agreement).  This
indemnity shall survive termination of this Agreement.


8.             Miscellaneous.


(a)           Performance for Company.  The Company agrees and hereby authorizes
that Secured Party may, in Secured Party’s sole discretion, but Secured Party
shall not be obligated to, whether or not an Event of Default shall have
occurred, advance funds on behalf of the Company in order to insure the
Company’s compliance with any covenant, warranty, representation or agreement of
the Company made in or pursuant to this Agreement, the Guaranty, the Purchase
Agreement, or any other Transaction Documents, to continue or complete, or cause
to be continued or completed, performance of the Company’s obligations under any
Contracts of the Company, or to preserve or protect any right or interest of
Secured Party in the Collateral or under or pursuant to this Agreement, the
Guaranty, the Purchase Agreement or any other Transaction Documents, including,
the payment of any insurance premiums or taxes and the satisfaction or discharge
of any Claim, Obligation, Judgment or any other Encumbrance upon the Collateral
or other property or Assets of Company; provided, however, that the making of
any such advance by Secured Party shall not constitute a waiver by Secured Party
of any Event of Default with respect to which such advance is made, nor relieve
the Company of any such Event of Default. The Company shall pay to Secured Party
upon demand all such advances made by Secured Party with interest thereon at the
highest rate set forth in the Debenture, or if none is so stated, the highest
rate allowed by law.  All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.
 
 
13

--------------------------------------------------------------------------------

 


(b)           Applications of Payments and Collateral.  Except as may be
otherwise specifically provided in this Agreement, the Guaranty, or the Purchase
Agreement, all Collateral and proceeds of Collateral coming into Secured Party’s
possession and all payments made by any Person to Secured Party with respect to
any Collateral may be applied by Secured Party (after payment of any amounts
payable to the Secured Party pursuant to Section 5(c) hereof) to any of the
Obligations, whether matured or unmatured, as Secured Party shall determine in
its sole, but reasonable discretion.  Any surplus held by the Secured Party and
remaining after the indefeasible payment in full in cash of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.  Secured
Party may defer the application of Noncash Proceeds of Collateral, to the
Obligations until Cash Proceeds are actually received by Secured Party.  In the
event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company shall be liable for the deficiency, together with interest thereon
at the highest rate specified in the Debenture for interest on overdue principal
thereof or such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees, costs, expenses and other
client charges of any attorneys employed by the Secured Party to collect such
deficiency.


(c)           Waivers by Company.  The Company hereby waives, to the extent the
same may be waived under applicable law: (i) notice of acceptance of this
Agreement; (ii) all claims and rights of the Company against Secured Party on
account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Guaranty, under the
Purchase Agreement, and other Transaction Documents or under applicable law;
(iii) all claims of the Company for failure of Secured Party to comply with any
requirement of applicable law relating to enforcement of Secured Party’s rights
or remedies hereunder, under the Guaranty, under the Purchase Agreement, under
any other Transaction Documents or under applicable law; (iv) all rights of
redemption of the Company with respect to the Collateral; (v) in the event
Secured Party seeks to repossess any or all of the Collateral by judicial
proceedings, any bond(s) or demand(s) for possession which otherwise may be
necessary or required; (vi) presentment, demand for payment, protest and notice
of non-payment and all exemptions applicable to any of the Collateral or the
Company; (vii) any and all other notices or demands which by applicable law must
be given to or made upon the Company by Secured Party; (viii) settlement,
compromise or release of the obligations of any Person primarily or secondarily
liable upon any of the Obligations; (ix) all rights of the Company to demand
that Secured Party release account debtors or other Persons liable on any of the
Collateral from further obligation to Secured Party; and (x) substitution,
impairment, exchange or release of any Collateral for any of the Obligations.
The Company agrees that Secured Party may exercise any or all of its rights
and/or remedies hereunder, under the Guaranty, under the Purchase Agreement, the
other Transaction Documents and under applicable law without resorting to and
without regard to any Collateral or sources of liability with respect to any of
the Obligations.  Upon termination of this Agreement and Secured Party’s
security interest hereunder and payment of all Obligations, within ten (10)
business days following the Company’s request to Secured Party, Secured Party
shall release control of any security interest in the Collateral perfected by
control and Secured Party shall send Company a statement terminating any
financing statement filed against the Collateral.
 
 
14

--------------------------------------------------------------------------------

 


(d)           Waivers by Secured Party.  No failure or any delay on the part of
Secured Party in exercising any right, power or remedy hereunder, under this
Agreement, the Guaranty, the Purchase Agreement, and other Transaction Documents
or under applicable law, shall operate as a waiver thereof.


(e)           Secured Party’s Setoff.  Secured Party shall have the right, in
addition to all other rights and remedies available to it, following an Event of
Default, to set off against any Obligations due Secured Party, any debt owing to
the Company by Secured Party.


(f)            Modifications, Waivers and Consents.  No modifications or waiver
of any provision of this Agreement, the Guaranty, the Purchase Agreement, or any
other Transaction Documents, and no consent by Secured Party to any departure by
the Company therefrom, shall in any event be effective unless the same shall be
in writing, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given, and any single or partial
written waiver by Secured Party of any term, provision or right of Secured Party
hereunder shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future waiver of any other right,
power or remedy.  No notice to or demand upon the Company in any case shall
entitle Company to any other or further notice or demand in the same, similar or
other circumstances.


(g)           Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:


If to the Companies:                                            PositiveID
Corporation
1690 S. Congress Ave., Suite 201
Delray Beach, FL 33445
Attn: Mr. William Caragol, CEO
Telephone: (561) 805-8009
Facsimile: (561) 805-8001
E-Mail: bcaragol@positiveidcorp.com


With a copy to:                                                    Tammy Knight,
Esq.
Holland & Knight, LLP
515 E. Las Olas Blvd., Suite 1200
Ft. Lauderdale, FL 33301
Telephone: (954) 468-7939
Facsimile: (954) 463-2030
E-Mail: Tammy.Knight@hklaw.com


If to the Secured Party:                                       TCA Global Credit
Master Fund, LP
1404 Rodman Street
Hollywood, FL 33020
Attn: Mr. Robert Press
Telephone: (786) 323-1650
Facsimile: (786) 323-1651
E-Mail: bpress@trafcap.com


With a copy to:                                                    David Kahan,
P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com
 
 
15

--------------------------------------------------------------------------------

 


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by FedEx,
UPS or other nationally recognized overnight courier service, next business
morning delivery, then one (1) business day after deposit of same in a regularly
maintained receptacle of such overnight courier; or (iii) if hand delivered,
then upon hand delivery thereof to the address indicated on or prior to 5:00
p.m., EST, on a business day.  Any notice hand delivered after 5:00 p.m., EST,
shall be deemed delivered on the following business day.  Notwithstanding the
foregoing, notice, consents, waivers or other communications referred to in this
Agreement may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation from the receiving
party) that the notice has been received by the other party.


(h)           Applicable Law and Consent to Jurisdiction.  This Agreement shall
be construed in accordance with the laws of the State of Nevada, without regard
to the principles of conflicts of laws, except to the extent that the validity
and perfection or the perfection and the effect of perfection or non-perfection
of the security interest created hereby, or remedies hereunder, in respect of
any particular Collateral are governed under the Code by the law of a
jurisdiction other than the State of Nevada, in which case such issues shall be
governed by the laws of the jurisdiction governing such issues under the
Code.  The parties further agree that any action between them shall be heard in
Clark County, Nevada and expressly consent to the jurisdiction and venue of the
State Court sitting in Clark County, Nevada and the United States District Court
for the District of Nevada for the adjudication of any civil action asserted
pursuant to this Agreement, provided, however, that nothing herein shall prevent
Secured Party from bringing suit or taking legal action in any other
jurisdiction. By its execution hereof, the Company hereby irrevocably waives any
objection and any right of immunity on the ground of venue, the convenience of
the forum or the jurisdiction of such courts or from the execution of judgments
resulting therefrom. The Company hereby irrevocably accepts and submits to the
jurisdiction of the aforesaid courts in any such suit, action or proceeding.


(i)            Survival: Successors and Assigns.  All covenants, agreements,
representations and warranties made herein shall survive the execution and
delivery hereof, shall survive Closing and shall continue in full force and
effect until all Obligations have been paid in full, there exists no commitment
by Secured Party which could give rise to any Obligations and all appropriate
termination statements have been filed terminating the security interest granted
Secured Party hereunder.  Whenever in this Agreement any of the parties hereto
is referred to, such reference shall be deemed to include the successors and
assigns of such party. In the event that Secured Party assigns this Agreement
and/or its security interest in the Collateral, Secured Party shall give written
notice to the Company of any such assignment (provided that failure to deliver
any such written notice shall not impair, negate or otherwise adversely affect
any of the Secured Party’s rights or remedies under this Agreement or any other
Transaction Documents) and such assignment shall be binding upon and recognized
by the Company; provided, however, that any assignment to a Person that is not
an Affiliate of the Secured Party shall require the Company’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.  All covenants, agreements, representations and warranties by or on
behalf of the Company which are contained in this Agreement shall inure to the
benefit of Secured Party, its successors and assigns. The Company may not assign
this Agreement or delegate any of its rights or obligations hereunder, without
the prior written consent of Secured Party, which consent may be withheld in
Secured Party’s sole and absolute discretion.
 
 
16

--------------------------------------------------------------------------------

 


(j)            Severability.  If any term, provision or condition, or any part
thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.


(k)           Merger and Integration.  This Agreement and the attached Schedules
(if any), together with the Guaranty, the Purchase Agreement and the other
Transaction Documents, contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby and
thereby, and no other agreement, statement or promise made by any party hereto
or thereto, or by any employee, officer, agent or attorney of any party hereto,
which is not contained herein or therein shall be valid or binding.


(l)            WAIVER OF JURY TRIAL. THE COMPANY HEREBY: (a) COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND
(b) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE COMPANY AND
SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO THIS AGREEMENT, THE PURCHASE AGREEMENT AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE
PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS SECURITY
AGREEMENT.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE COMPANY AND THE COMPANY HEREBY AGREES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY
COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE COMPANY AND SECURED
PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY
JURY.  THE COMPANY REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH COUNSEL.


(m)           Execution.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
17

--------------------------------------------------------------------------------

 


(n)           Headings.  The headings and sub-headings contained in the titling
of this Agreement are intended to be used for convenience only and shall not be
used or deemed to limit or diminish any of the provisions hereof.


(o)           Termination. This Agreement and the security interests hereunder
shall terminate on the date on which all Obligations have been indefeasibly paid
or discharged in full and there are no commitments outstanding for Secured Party
to advance any funds to PSID or any of the Companies under the Purchase
Agreement. Upon such termination, the Secured Party, at the request and at the
expense of the Company, will join in executing any termination statement with
respect to any financing statement executed and filed pursuant to this
Agreement.


(p)           Gender and Use of Singular and Plural.  All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.


(q)           Further Assurances.  The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.


(r)           Time is of the Essence. The parties hereby agree that time is of
the essence with respect to performance of each of the parties’ obligations
under this Agreement.  The parties agree that in the event that any date on
which performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


(s)           Joint Preparation.  The preparation of this Agreement has been a
joint effort of the parties and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.


(t)            Increase in Obligations.  It is the intent of the parties to
secure payment of the Obligations, as the amount of such Obligations may
increase from time to time in accordance with the terms and provisions of the
Guaranty, or the Purchase Agreement, and all of the Obligations, as so increased
from time to time, shall be and are secured hereby.  Upon the execution hereof,
the Company shall pay any and all documentary stamp taxes and/or other charges
required to be paid in connection with the execution and enforcement of the
Guaranty, the Purchase Agreement and this Agreement, and if, as and to the
extent the Obligations are increased from time to time in accordance with the
terms and provisions of the Debenture, then the Company shall immediately pay
any additional documentary stamp taxes or other charges in connection therewith.






[Signatures on the following page]


 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


COMPANIES:
 

STEEL VAULT SECURITY, LLC   MICROFLUIDIC SYSTEMS               By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  

 
 

VERIGREEN ENERGY CORPORATION    STEEL VAULT CORPORATION                        
  By: /s/ William Caragol   By: /s/ William Caragol   Name:  William Caragol   
Name: William Caragol   Title:  President    Title: President  

 
 

IFTH NY SUB, INC.    IFTH NJ SUB, INC.                           By: /s/ William
Caragol   By: /s/ William Caragol   Name:  William Caragol    Name: William
Caragol   Title:  President    Title: President  







 
SECURED PARTY:
             
TCA GLOBAL CREDIT MASTER FUND, LP
                  By:
TCA Global Credit Fund GP, Ltd., its general partner
                    By: /s/ Robert Press           Robert Press, Director      
 

 
 
 
19